EXHIBIT 10.41

 

SECOND AMENDMENT

 

TO

 

STOCK PURCHASE AGREEMENT

 

 

THIS SECOND AMENDMENT TO STOCK PURCHASE AGREEMENT (the “Amendment”) is made and
entered as of March 5, 2005, between PYXIS INNOVATIONS INC., a Delaware
corporation (“Investor”), and INTERLEUKIN GENETICS INC., a Delaware corporation
(the “Company”).

 

RECITALS

 

A.                                   Investor and the Company are parties to
that certain Stock Purchase Agreement (herein so called) made as of March 5,
2003, as amended May 20, 2003, whereby Investor acquired a controlling equity
interest in, and amended existing and extended additional working capital credit
facilities to, the Company, to enhance the Company’s capabilities for growth and
strategic success.

 

B.                                     Investor desires to extend the term of a
working capital facility made available to the Company, which would otherwise
expire on March 5, 2005.

 

C.                                     The parties desire to extend the term of
the restriction on transfer of the Preferred Stock or any Conversion Shares (as
those terms are defined in the Stock Purchase Agreement) acquired by Investor.

 

The parties agree as follows:

 

1.                                       Section 2.5.1 of the Stock Purchase
Agreement shall be amended and restated in its entirety as follows:

 

“2.5.1                                                                 
Strategic Relationships.  At any time prior to the fourth anniversary of the
date of this Agreement, upon the request of the Company, Investor shall loan to
the Company up to $1.5 million (in the aggregate); provided that such request
may only be made following the board-approved payment of monies by the Company
in connection with the entry of a new or expanded strategic partnership or
research collaboration with one or more universities, health organizations, or
other thought leaders in genomics.”

 

2.                                       Section 5.2 of the Stock Purchase
Agreement shall be amended and restated in its entirety as follows:

 

“5.2                           Restrictions on Transfer.  In addition to
restrictions imposed upon Investor under the Registration Rights Agreement, for
a period of four years following the date of the Closing, Investor will not sell
or otherwise transfer its Preferred Stock or any Conversion Shares to any Person
who is not an Affiliate of Investor.”

 

--------------------------------------------------------------------------------


 

3.                                       This Amendment does not alter the Stock
Purchase Agreement in any other aspect and it remains in full force and effect.

 

4.                                       This Amendment may be executed in any
number of counterparts, each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to Stock
Purchase Agreement as of the date first set forth above.

 

 

 

PYXIS INNOVATIONS INC.

 

 

 

 

 

By:

/s/ Kim S. Mitchell

 

 

 

Kim S. Mitchell

 

 

Assistant Secretary

 

 

 

 

 

 

 

INTERLEUKIN GENETICS INC.

 

 

 

 

 

By:

/s/ Philip R. Reilly

 

 

 

Philip R. Reilly

 

 

Chief Executive Officer

 

2

--------------------------------------------------------------------------------